COBB, Judge.
The order transferring venue in this action from Volusia County to Flagler County on the basis of forum non-conveniens1 is reversed on the grounds that: (1) the plaintiff was not afforded any notice prior to the hearing that forum non-conveniens would be asserted, and (2) only argument and assertions by defendants’ counsel, and not the necessary affidavit or sworn proof, were presented in support of the claim of forum non-conveniens. See Breen v. Huntley Jiffy Stores, Inc., 610 So.2d 29 (Fla. 2d DCA 1992); Stadler v. Ford Werke AG, 581 So.2d 632 (Fla. 4th DCA 1991); Stading v. Equilease Corp., 471 So.2d 1379 (Fla. 4th DCA 1985). The cause is remanded without prejudice to the defendants to move, by appropriate motion, for a change of venue on grounds of forum non-conveniens. See Breen.
REVERSED AND REMANDED.
W. SHARP and DIAMANTIS, JJ., concur.

. § 47.122, Fla.Stat. (1993).